DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by MacNeille et al. (US 20180111611 A1 – cited in IDS).

Regarding claim 8, MacNeille discloses an intersection control system comprising: 
a controller (fig. 1 intersection controller 16; [0016]) configured to: 
acquire current dynamic characteristics of a moving object about an un-signalized intersection ( [0047] Intersection controller 16 may also include situational awareness sensors like the sensors 46 of vehicle 12 ([0025] situational awareness sensors 46  may include vehicle context and position sensors and location sensors such as a radar sensor, a LIDAR sensor, a vision sensor (e.g., a camera), a global positioning system ("GPS") sensor, antennae and the like. Radar sensors may be used both for locating other objects, and for, by exploiting the Doppler effect, determining a relative velocity of such other objects.), allowing controller 16 to be aware of vehicles in and proximate to a roundabout with which controller 16 is associated. As illustrated in FIG. 6, Controller 16 may be located in a traffic island within a roundabout roadway. Controller 16 may also include a combination of sensors and software adapted to detect non-CACC vehicles. More specifically, controller 16 may be able to determine a location of each non-CACC vehicle in and proximate to the roundabout associated with controller 16. Controller 16 may further be able to determine a length of each such non-CACC vehicle, and identify the lane occupied by each such non-CACC vehicle. Controller 16 may communicate with CACC vehicles, with the CACC vehicles each having V2I communications capabilities. The V2I communications capabilities may be allowed by using low-power radio signals having a limited range. An exemplary communications system for controller 16 may be a dedicated short range communication ("DSRC") system. Controller 16, when actively employed, monitors vehicles and vehicle spacing in the roundabout and in branches feeding into the roundabout. Controller 16, for compatible vehicles, directs or causes a movement and synchronization or coordination of vehicles in the roundabout. One way of directing movement of vehicles in the roundabout is through the use of phantom vehicles. Vehicles 12 and 12B are equipped to recognize and track both hardware vehicles such as vehicles 12 and 12B and phantom vehicles generated by controller 16 and/or by other vehicles.); 
determine a dynamic traffic flow of the un-signalized intersection based on the current dynamic characteristics ([0021] V2V communications capabilities allow a vehicle to communicate with other vehicles, and adjust vehicle spacing accordingly in anticipation of, by way of example, upcoming traffic issues. V2I communications capabilities allow interactive infrastructure devices, such as intersection controller 16, to communicate with vehicles 12. [0023] Separately and collectively, V2V and V2I communications capabilities allow anticipation of upcoming traffic slowdowns and vehicles entering traffic that in turn allows a smoothing of the collective traffic flow. Circumstances that would result in gridlock or stop-and-go traffic with human drivers or fully autonomous but otherwise unconnected vehicles, may under CACC management, result in a relatively gentle slowing of traffic while maintaining a higher overall vehicle throughput. [0082] The control algorithms of either intersection controller 16 or vehicles 12 may may emphasize efficiency to maximize a flow of vehicles through roundabout 150 and maximize a density of traffic in circle lane 154 and 156, even though such efficiencies may force some vehicles, for example vehicles on a low-traffic branch, to wait for a much longer period of time than vehicles from a high traffic branch. To achieve higher through-put efficiencies, vehicles may be organized into platoons, with platoon length and the gap between vehicles within the platoon being selected to manage traffic flow through the roundabout. To achieve high efficiencies, it may be preferable to have the algorithm disposed in the intersection controller 16 to allow centralized control. Control algorithms may further regulate flow to avoid gridlock of the roundabout 150.  [0083] The control algorithms may use a plurality of phantom vehicles to aid the maneuvering of vehicles 12 through a roundabout.); 
predict future dynamic characteristics of the moving object based on the dynamic traffic flow and a predictive control, wherein the future dynamic characteristics includes predicted characteristics of the moving object at a predefined time in the future ([0038], [0040] and [0043] The use of a computer or a network of computers that may include intersection controller 16 and vehicle ECUs 20. Controller 16 and ECUs 20 receive data indicative of a vehicle's location and speed. The availability of such data allows controller 16 and ECUs 20 to predict what a location of the vehicles within a roundabout 98 will be in a limited window of time (as described above). Controller 16 and ECUs 20 may also control CACC vehicle steering and CACC vehicle velocity. Such data and control allows each of critical gap, follow-up time and headway distance to be predicted and controlled and minimized by controller 16 and vehicle ECUs 20. Such minimization allows the computers and the network of computers to cause vehicles 12 to smoothly and efficiently move into and out of roundabout 98. Generation of phantom vehicles by one or more of the computers, such generation described in more detail below, may be used to enhance such control and parameter minimization. Roundabout module 64 may determine an appropriate location for a phantom vehicle generated by the computers. Also see [0047] and [0082]-[0083].); 
calculate an entry parameter for a vehicle about an entrance of the un-signalized intersection based on the dynamic traffic flow and the future dynamic characteristics (abstract: A first phantom vehicle is projected into one of a branch and a circle lane of a roundabout in association with a first autonomous vehicle. The first autonomous vehicle is caused to enter the circle lane upon predicting no collision with oncoming vehicles. The first autonomous vehicle is caused to exit from the roundabout.  [0063] When decision block 88 determines that the current lane is the target lane, process 78 moves to process block 94. As described above, process block hands off control to a roundabout logic. Process 78 moves to end block and terminates. [0064] Having so transitioned from lane 70 to lane 72, vehicle 12A, and the platoons of each lane 70, 72, are now ready to enter the roundabout. [0083] The control algorithms may use a plurality of phantom vehicles to aid the maneuvering of vehicles 12 through a roundabout. For example, a vehicle 12 entering roundabout 50 from branch 158 is known to be exiting at branch 160. Three phantom vehicles may be generated to facilitate vehicle 12's entry into, transit through, and exit from the circle lanes 154 and 156 of roundabout 150. A first phantom vehicle may be generated in outer lane 156 and a second phantom vehicle may be generated in inner lane 154 and a third phantom vehicle generated in outer lane 156. The entering vehicle 12 first melds with its first phantom vehicle in lane 156. To transition to inner lane 154, vehicle 12 melds with its second phantom vehicle. In anticipation of exiting at branch 160, vehicle 12 melds with its third phantom vehicle in outer lane 156. Vehicle 12 is then positioned to exit via branch 160. Claim 1: A system, comprising a computing device including a processor and a memory, the memory storing instructions executable by the processor to: project a first phantom vehicle into one of a branch and a circle lane of a roundabout in association with a first autonomous vehicle; cause the autonomous vehicle to enter the circle lane when upon predicting no collision with oncoming vehicles; and cause the autonomous vehicle to exit the roundabout.); and 
notify the vehicle of the entry parameter ([0077] Process block 134 directs the New Phantom to comply with follow requests in the roundabout. Since permission must be received from the Next Vehicle to follow the Next Vehicle or its phantom, the Next Vehicle is aware of its any such followers, both real and phantom. For example, 12GP will comply with follow requests directing it to follow vehicle 12K. Such requests may come from vehicle 12K or may alternatively come from intersection controller 16 when controller 16 is part of the roundabout intersection. [0078] Process block 136 follows process block 134. Process block 136 has vehicle 12 enter circle lane 100 when vehicle 12 is aligned with the New Phantom. Vehicle 12 melds with its phantom, the New Phantom. For example, vehicle 12F is shown melding with its phantom vehicle 12FP in FIG. 7. Process 116 then moves to end block 138 and terminates. claim 1: A system, comprising a computing device including a processor and a memory, the memory storing instructions executable by the processor to: project a first phantom vehicle into one of a branch and a circle lane of a roundabout in association with a first autonomous vehicle; cause the autonomous vehicle to enter the circle lane when upon predicting no collision with oncoming vehicles; and cause the autonomous vehicle to exit the roundabout.).

[0016]-[0017] ECU 20 includes an electronic processor 22 and an associated memory 24. System 18 may further include a vehicle network including one or more communications media such as an example system controller area network ("CAN") bus 26. Bus 26 provides a transmission media between and connecting elements of system 18 including ECU 20 and components and ancillary systems including, by way of example, a drive motor 28, motor sensors 30, a plurality of brake units 32, brake sensors 34, wheel speed sensors 36 associated with wheels 38, a steering actuator 40, steering sensors 42, occupant sensors 44, turning signals (not shown), and/or vehicle situational awareness sensors 46.).

Regarding claim 10, MacNeille discloses the intersection control system of Claim 9 further comprising an intersection sensor configured to detect the moving object and determine characteristics of the moving object ( [0047] Intersection controller 16 may also include situational awareness sensors like the sensors 46 of vehicle 12  ([0025] Exemplary situational awareness sensors 46 may include vehicle context and position sensors and location sensors such as a radar sensor, a LIDAR sensor, a vision sensor (e.g., a camera), a global positioning system ("GPS") sensor, antennae and the like. Radar sensors may be used both for locating other objects, and for, by exploiting the Doppler effect, determining a relative velocity of such other objects. The foregoing examples are not intended to be limiting.), allowing controller 16 to be aware of vehicles in and proximate to a roundabout with which controller 16 is associated. As illustrated in FIG. 6, Controller 16 may be located in a traffic island within a roundabout roadway. Controller 16 may also include a combination of sensors and software adapted to detect non-CACC vehicles. More specifically, controller 16 may be able to determine a location of each non-CACC vehicle in and proximate to the roundabout associated with controller 16. Controller 16 may further be able to determine a length of each such non-CACC vehicle, and identify the lane occupied by each such non-CACC vehicle. Controller 16 may communicate with CACC vehicles, with the CACC vehicles each having V2I communications capabilities. The V2I communications capabilities may be allowed by using low-power radio signals having a limited range. An exemplary communications system for controller 16 may be a dedicated short range communication ("DSRC") system. Controller 16, when actively employed, monitors vehicles and vehicle spacing in the roundabout and in branches feeding into the roundabout. Controller 16, for compatible vehicles, directs or causes a movement and synchronization or coordination of vehicles in the roundabout. One way of directing movement of vehicles in the roundabout is through the use of phantom vehicles. Vehicles 12 and 12B are equipped to recognize and track both hardware vehicles such as vehicles 12 and 12B and phantom vehicles generated by controller 16 and/or by other vehicles.).

Regarding claim 11, MacNeille discloses the intersection control system of Claim 9 further comprising a communication device configured to exchange signals with an external device, wherein the communication device receives the data indicative of characteristics of the moving object from the external device (fig. 1).

Regarding claim 12, MacNeille discloses the intersection control system of Claim 8, wherein the current dynamic characteristics for the moving object include a current speed, a current travel direction, a current position, or a combination thereof, and the future dynamic characteristics for the moving object includes a predicted speed, a predicted travel direction, a predicted position, or a combination thereof ([0028] A GPS module 58 measures current position values using data indicative the current position of vehicle 12. Such data is provided to GPS module 58 by a GPS sensor among sensors 46. GPS module 58 may in turn provide and communicate such current position values to CACC module 50. CACC module 50 may include instructions allowing module 50 to calculate a predicted path of vehicle 12.  [0029] Such a predicted path may be calculated using dead reckoning based in part on data from motor sensors 30, brake sensors 34, and steering sensors 42 and the instructions provided by CACC module 50 to modules 52, 54, and 56. Such predictions may anticipate a position of vehicle 12 by a predetermined period of time, an exemplary period being 0.1 seconds. Equations for such dead reckoning may include equations for the path of the vehicle, as well as equations for the velocity of the vehicle. [0047] Intersection controller 16 may also include situational awareness sensors like the sensors 46 of vehicle 12 ([0025] Exemplary situational awareness sensors 46 may include vehicle context and position sensors and location sensors such as a radar sensor, a LIDAR sensor, a vision sensor (e.g., a camera), a global positioning system ("GPS") sensor, antennae and the like. Radar sensors may be used both for locating other objects, and for, by exploiting the Doppler effect, determining a relative velocity of such other objects. The foregoing examples are not intended to be limiting.), allowing controller 16 to be aware of vehicles in and proximate to a roundabout with which controller 16 is associated.).

Regarding claim 13, MacNeille discloses the intersection control system of Claim 8, wherein the predictive control is based on a trained artificial neural network ([0019] The memory 24 of ECU 20 includes one or more forms of computer-readable media, and stores instructions executable by the processor 22 for performing various operations, including such operations as disclosed herein. ECU 20 includes programming to autonomously operate autonomous vehicle 12 in both a fully autonomous mode and a semi-autonomous. [0043] The use of a computer or a network of computers that may include intersection controller 16 and vehicle ECUs 20. Controller 16 and ECUs 20 receive data indicative of a vehicle's location and speed. The availability of such data allows controller 16 and ECUs 20 to predict what a location of the vehicles within a roundabout 98 will be in a limited window of time (as described above). Controller 16 and ECUs 20 may also control CACC vehicle steering and CACC vehicle velocity. Such data and control allows each of critical gap, follow-up time and headway distance to be predicted and controlled and minimized by controller 16 and vehicle ECUs 20. Such minimization allows the computers and the network of computers to cause vehicles 12 to smoothly and efficiently move into and out of roundabout 98. Generation of phantom vehicles by one or more of the computers, such generation described in more detail below, may be used to enhance such control and parameter minimization. Roundabout module 64 may determine an appropriate location for a phantom vehicle generated by the computers.).

Regarding claim 14, MacNeille discloses the intersection control system of Claim 8, wherein the controller is configured to: generate and transmit a message that provides the entry parameter to the vehicle, display a notification at a notification interface disposed at the un- signalized intersection, wherein the notification provides the entry parameter for the vehicle, or a combination thereof, wherein the entry parameter includes a recommended speed of the vehicle, a recommended time for entering the un-signalized intersection, a lane level map, or a combination thereof (fig. 8; [0077] Process block 134 directs the New Phantom to comply with follow requests in the roundabout. Since permission must be received from the Next Vehicle to follow the Next Vehicle or its phantom, the Next Vehicle is aware of its any such followers, both real and phantom. For example, 12GP will comply with follow requests directing it to follow vehicle 12K. Such requests may come from vehicle 12K or may alternatively come from intersection controller 16 when controller 16 is part of the roundabout intersection. [0078] Process block 136 follows process block 134. Process block 136 has vehicle 12 enter circle lane 100 when vehicle 12 is aligned with the New Phantom. Vehicle 12 melds with its phantom, the New Phantom. For example, vehicle 12F is shown melding with its phantom vehicle 12FP in FIG. 7. Process 116 then moves to end block 138 and terminates. claim 1: A system, comprising a computing device including a processor and a memory, the memory storing instructions executable by the processor to: project a first phantom vehicle into one of a branch and a circle lane of a roundabout in association with a first autonomous vehicle; cause the autonomous vehicle to enter the circle lane when upon predicting no collision with oncoming vehicles; and cause the autonomous vehicle to exit the roundabout.).

Regarding claim 15, MacNeille discloses the intersection control system of Claim 8, wherein the controller is configured to: estimate a traffic gap for having the vehicle about the entrance enter the un-signalized intersection based on the dynamic traffic flow and the future dynamic characteristics of the moving object, and calculate, for the vehicle about the entrance of the un-signalized intersection, a recommended speed, a recommended time for entering the un- signalized intersection, a lane level map, or a combination thereof based on the traffic gap and the future dynamic characteristics ([0014] FIG. 1 schematically illustrates an example system 10 for controlling a size of gaps between vehicles, or vehicle spacing, of a plurality of autonomous vehicles 12 in a roundabout. System 10 may include an example first vehicle 12A, an example second vehicle 12B and an intersection controller 16. Vehicles 12A and 12B are each autonomous vehicles 12, and are labeled distinctively to allow distinguishing one vehicle from another. Vehicles 12A and 12B may be separated by a predetermined distance or gap D. [0021] Autonomous vehicles may be further enhanced with vehicle-to-vehicle ("V2V") communications capabilities and vehicle-to-infrastructure and infrastructure-to-vehicle ("V2I-I2V") or more simply, V2I, communications capabilities. V2V communications capabilities allow a vehicle to communicate with other vehicles, and adjust vehicle spacing accordingly in anticipation of, by way of example, upcoming traffic issues. V2I communications capabilities allow interactive infrastructure devices, such as intersection controller 16, to communicate with vehicles 12. For example, vehicle 12 may be warned of an imminent intersection signal change requiring a change in speed. [0041] A roundabout module 64 may provide a protocol for a vehicle behavior in a roundabout. An example of such a protocol may include a protocol for vehicle spacing in a roundabout. Module 64 may also process instructions received from intersection controller 16. [0093] Factors or data values that may be considered in determining where to place phantom lead vehicles and the associated length of platoons within the roundabout 98 may be selected based on known queue methods, and may include, by way of example, the factors discussed above in the context of the roundabout module 64, an arrival rate (i.e., a speed of incoming traffic to the branches 158, 160, 162, 164), a speed of the vehicles in the queue, the gaps between vehicles, a relative arrival time of the vehicles, an interarrival time (i.e., an arrival distribution), a service time distribution (i.e., a period of time to pass through the roundabout 98), a system capacity (i.e., a maximum number of vehicles that can be in the roundabout 98 at one time), a total population of vehicles and incoming vehicles (i.e., an instantaneous count of the number of vehicles in the circle lanes 154, 156 and the branches); and a pass-through rule or service rule (e.g., first come, first pass through).).



Claims 16-20 are being rejected similarly to the rejection of claims 8-15 above for being directed to an apparatus having operations/functions corresponding to the system of claims 8-15 above whereby the scope and contents of the recited limitations are substantially the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684